EXHIBIT LIST OF SUBSIDIARIES Alpha Coal Sales Co., LLC Alpha Land and Reserves, LLC Alpha Natural Resources, Inc. Alpha Natural Resources, LLC Alpha Natural Resources Capital Corp. Alpha Natural Resources Services, LLC Alpha Terminal Company, LLC AMFIRE, LLC AMFIRE Holdings, Inc. AMFIRE Mining Company, LLC AMFIRE WV, L.P. Black Dog Coal Corp. Brooks Run Mining Company, LLC Buchanan Energy Company, LLC Callaway Land and Reserves, LLC Callaway Natural Resources, Inc. Cobra Natural Resources, LLC Dickenson-Russell Coal Company, LLC Dickenson-Russell Land and Reserves, LLC Enterprise Land and Reserves, Inc. Enterprise Mining Company, LLC Esperanza Coal Co., LLC Gallatin Materials LLC Herndon Processing Company, LLC Kepler Processing Company, LLC Kingwood Mining Company, LLC Litwar Processing Company, LLC Mate Creek Energy, LLC Maxxim Rebuild Co., LLC Maxxim Shared Services, LLC Maxxum Carbon Resources, LLC McDowell-Wyoming Coal Company, LLC Nicewonder Contracting, Inc. Palladian Holdings, LLC Palladian Lime, LLC Paramont Coal Company Virginia, LLC Powers Shop, LLC Premium Energy, LLC Riverside Energy Company, LLC Solomons Mining Company Twin Star Mining, Inc. Virginia Energy Company, LLC White Flame Energy, Inc.
